Exhibit News Release Nalco Company Date: February 5, 2008 1601 West Diehl Road Naperville, IL 60563-1198 www.nalco.com Nalco Reports Continued Strong Sales Growth, Earnings Up 30 percent Media Contact: Charlie Pajor 630 305 1556 Cpajor@nalco.com Investor Contact: Mike Bushman 630 305 1025 mbushman@nalco.com (Naperville, Illinois) Nalco Holding Company (NYSE:NLC) generated a 2007 sales increase of 8.6 percent to $3.912 billion, including 4.9 percent organic sales growth. Net earnings rose 30.4 percent to $129.0 million from $98.9 million in 2006. Diluted earnings per share increased 31.3 percent to 88 cents per share from the year earlier 67 cents.Earnings included after-tax charges of $42.3 million for business process optimization, reimbursed benefit plan contributions and unusual charges. These same items – which are defined adjustments in deriving Adjusted EBITDA for determining compliance with the Company’s debt covenants – totaled $24.8 million in 2006. Without these charges, earnings per share would have been $1.17 compared to 84 cents a year ago. (See attachment 7B) Adjusted EBITDA for the year increased 7.3 percent to $729.8 million from 2006 results of $680.1 million. Earnings benefited from a fourth quarter insurance settlement from the 2005 hurricanes, resulting in $12.3 million improvement to Adjusted EBITDA and $7.6 million in after-tax net earnings, or 5 cents per share. “We generated solid sales and profit growth in 2007,” said Bradley J. Bell, Executive Vice President and Chief Financial Officer.“While second-half profitability was constrained by continuing problems in Europe and by product and other cost increases late in the year, we are pleased with the continuing strength in demand for our product and service offerings.” Energy Services led organic growth for the year, up 8.8 percent on continued strength in Oilfield and Downstream businesses. Industrial and Institutional Services grew 5.3 percent led by rapid growth in Asia, Latin America and several North American markets. Paper Services revenues were essentially flat. In total, every region grew at least 6.5 percent organically except the European region, which declined 0.5 percent organically for the year.Profitability in Europe declined more sharply as operating expense investments in growth areas were not offset by revenue growth and profits in other parts of Europe. Free Cash Flow grew 9.3 percent to $200.6 million, even with a sizable, unplanned increase in receivables and a third quarter decision to accelerate pension funding. Nalco’s waste coal agglomeration, or synfuel business, accounted for $79.5 million in sales during the year and $23.3 million in Direct Contribution.In 2006, revenues were $62.0 million and Direct Contribution was $16.6 million. As a result of expiring customer tax incentives, this business does not continue into 2008. There are no asset write-offs or other charges expected as a result of the business elimination. NALCO COMPANY Fourth Quarter results Sales growth continued to run at a solid pace in the fourth quarter, growing 9.2 percent to $1.034 billion from the year-earlier $946.8 million, with organic sales increasing 3.8 percent. Net earnings decreased 17.9 percent to $31.1 million from the year-earlier $37.9 million. Diluted earnings per share decreased 15.4 percent to 22 cents from the prior-year 26 cents per share. Earnings included after-tax charges of $19.2 million for business process optimization, reimbursed benefit plan contributions and unusual charges – including a $12 million, previously disclosed expense for
